IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                         Assigned on Briefs February 2, 2010

              STATE OF TENNESSEE v. CHRISTOPHER JONES

              Direct Appeal from the Circuit Court for Madison County
                       No. 05-209    Donald H. Allen, Judge


               No. W2009-01478-CCA-R3-CD - Filed April 27, 2010


The Defendant-Appellant, Christopher Jones, appeals the revocation of his probation by the
Circuit Court of Madison County. Jones pled guilty to three Class A misdemeanors:
possession of cocaine, possession of marijuana, and possession of drug paraphernalia . For
each conviction, he was sentenced to eleven months and twenty-nine days in the county jail.
He was also fined a total of $1,150. The trial court ordered the sentences for possession of
cocaine and possession of marijuana to be served concurrently, with the sentence for
possession of drug paraphernalia to be served consecutively. All three sentences were
suspended, and Jones was placed on probation. On appeal, he claims the trial court erred by
revoking his probation and restoring his original sentences. Upon review, we affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which JERRY L. S MITH and
J. C. M CL IN, JJ., joined.

George M. Googe, District Public Defender; Gregory D. Gookin, Assistant Public Defender,
for the Defendant-Appellant, Christopher Jones.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; James G. Woodall, District Attorney General; and Shaun Brown, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       Guilty Plea Hearing. At the guilty plea hearing, the State provided the following as
the factual basis for the Jones’ guilty plea:
       [O]n July the 20th, 2004, police officers entered a hotel room at the Airway’s
       Motel out there conducting a car stop in the parking lot and when the door was
       opened, Mr. Jones had in his possession a marijuana cigarette thus being the
       count of possession of marijuana and it did test positive I believe. All the
       controlled substances that were recovered tested positive. I’m not sure if they
       tested the marijuana cigarette that he was holding, Your Honor, but it did look
       and appear to be marijuana based upon the officer’s observation and
       considering what else was in the room. They did locate then a bag of cocaine
       that the officers said was dropped by Mr. Jones as they were coming into the
       room. It did test positive to be cocaine, a Schedule II controlled substance.
       Also in the room were various items of drug paraphernalia such as razors,
       crack pipes for smoking crack cocaine and that type thing. There was cocaine
       in various locations throughout the room. Mr. Jones was not the renter of that
       room. That was one of the females that was a co[-]defendant in this matter
       who had been in the car outside and gave permission for them to enter the
       room. In addition, one of the other co[-]defendants in this matter, Ms. Mizzel,
       has given a statement in this matter. Prior to her plea, she gave a statement in
       which she indicated that Mr. Jones was her boyfriend at the time and that Mr.
       Jones was not there selling drugs that he was a user of narcotics. That
       statement the State has on record and she gave that prior to her plea in this
       matter and she has already pled.

             Thus the State would show at trial that Mr. Jones did possess cocaine
       unlawfully and he did possess marijuana unlawfully and he did also possess
       drug paraphernalia unlawfully on July 20th, 2004. This all occurred here in
       Madison County, Tennessee.

       At the guilty plea hearing, the trial court discussed the terms of the plea agreement
with Jones. Specifically, the trial court informed Jones that by entering his plea agreement
he waived his right to appeal. Jones testified that he understood the charges he was facing,
as well as the sentences he would receive under the agreement. The trial court then
addressed the State’s recommendation that Jones be placed on probation. The trial court
questioned Jones as follows:

       THE COURT: [T]he State is recommending that all the jail time be suspended
       and that you be placed on probation beginning today for this two year period
       of time. Your probation will be supervised by the Community Corrections
       Misdemeanor Program. While on probation, you will be required to seek an
       alcohol and drug assessment and then follow through with any
       recommendations made within the next 30 days. If they recommend treatment


                                             -2-
       or [counseling] for you then you’ll have to complete that as part of your
       probation. Okay?

       JONES: Yes, sir.

       THE COURT: Also the State is recommending that you be allowed to pay off
       all of your fines and court costs at a rate of $75 a month beginning January the
       18th. So each month thereafter, you’ll have to pay at least $75 until you have
       paid all of your fines and court costs in full. Okay?

              Also as part of your probation you will have to submit to random
       monthly screens. So they are going to drug test you every month to make sure
       you’re not using illegal drugs and not abusing alcohol. Also you will be
       required to maintain full time employment or be a full time student over this
       period of probation. . . .

       The trial court additionally questioned Jones about his future employment plans upon
release on probation. Jones responded that he was hoping to work at a lumber company.
The trial court then instructed Jones to meet with his probation officer to further discuss the
terms of his probation. The trial court asked Jones if he had any questions about what had
been discussed. Jones responded that he did not. The trial court accepted the best interest
plea and again instructed Jones to adhere to the terms of his probation.

        An arrest warrant was issued on May 21, 2009. The supporting affidavit signed by
Jones’ probation officer alleged that Jones: (1) failed to report as directed; (2) failed to pay
monthly on court costs and fines;(3) failed to provide verification of employment; and (4)
failed to obtain an alcohol and drug assessment.

        Probation Revocation Hearing. At the probation revocation hearing Jones’
probation officer testified that Jones violated several conditions of his probation. Jones did
not obtain an alcohol and drug assessment within thirty days of his plea agreement as ordered
by the trial court. The probation officer explained that Jones was ordered to pay seventy-five
dollars per month towards fines and costs; however, Jones did not make a single payment.
Jones was also required to maintain full-time employment. The probation officer said Jones
failed to show proof of employment. The probation officer testified that he met with Jones
on December 27, 2006, and they reviewed the rules of his probation. Another meeting was
scheduled for January 29, 2007, but Jones did not report on that date. The probation officer
testified that Jones had not reported since December 27, 2006.




                                              -3-
       Jones testified that upon release on probation, he registered as a drug offender. He
believed registering was his only responsibility as a probationer. Jones could not recall
whether he ever met with his probation officer.

       Following the proof at the hearing, the trial court stated:

               In this case the Court finds that Christopher Jones has in fact violated
       the terms and conditions of his probation in a substantial way those being that
       he has failed to report each and every month as directed. I do credit the
       testimony of Mr. Moore who says he originally met with the defendant on
       December 27th, 2006 and went over the rules of probation which a lot of those
       rules were special conditions as well things that the Court went over with him
       when he entered his guilty plea or best interest plea on December 18th of
       2006. Of course, it sounds like Mr. Moore set him up another appointment
       January the 29th of ‘07 and the defendant never showed up for that
       appointment and never has reported since December of 2006. Obviously that
       is a violation of the probation rules.

             Also he has failed to pay anything on the monthly court costs and fines.
       The Court specifically ordered him to pay every month.

              Also he failed to provide verification of employment. That was one of
       the special conditions that he had to maintain employment and show proof of
       employment and he never reported and so he never showed any proof of
       employment.

              He failed to obtain the alcohol and drug assessment within 30 days as
       he agreed to do when he entered his plea.

              He basically has done nothing as far as following the rules of probation
       other than he initially reported and had the officer go over rules with him and
       then for whatever reason Mr. Jones decided he wasn’t going to be on
       probation. He never reported. He never paid. He never did anything as far as
       following the rules of probation.

               The Court finds that his two consecutive 11 months and 29 day
       sentences should be revoked. Of course, this warrant was issued back March
       the 1st of 2007 so none of these sentences have expired. He’ll serve all
       sentences, the two of them, consecutively in the local county jail. He’ll get
       credit for whatever jail time he has already served. He’ll serve his sentences.


                                             -4-
       The trial court issued an order revoking Jones’ probation and ordering him to serve
the original sentence imposed. Jones filed a timely notice of appeal from this order.

                                         ANALYSIS

       Jones claims the trial court erred in revoking his probation and ordering him to serve
his original sentences in confinement. In response, the State claims that the trial court did
not abuse its discretion in revoking Jones’ probation and ordering confinement. Upon
review, we agree with the State.

        Our law states that a trial court may revoke probation and order the imposition of the
original sentence upon a finding by a preponderance of the evidence that the defendant has
violated a condition of probation. T.C.A. §§ 40-35-310, -311(e) (2006). Probation
revocation rests within the sound discretion of the trial court. State v. Kendrick, 178 S.W.3d
734, 738 (Tenn. Crim. App. 2005) (citing State v. Mitchell, 810 S.W.2d 733, 735 (Tenn.
Crim. App. 1991)). A trial court’s decision to revoke probation will be upheld absent an
abuse of discretion. State v. Beard, 189 S.W.3d 730, 735 (Tenn. Crim. App. 2005). In order
to establish an abuse of discretion, the defendant must show that there is no substantial
evidence in the record to support the trial court’s determination that he violated his probation.
Id. (citations omitted).

       Once a trial judge has determined a violation of probation has occurred, the trial judge
retains discretionary authority to order the defendant to: (1) serve his sentence in
incarceration; (2) serve the probationary term, beginning anew; or (3) serve a probationary
period that is extended for up to an additional two years. State v. Hunter, 1 S.W.3d 643, 647
(Tenn. 1999). Additionally, under Tennessee Code Annotated section 40-35-310(b), the trial
court

       may also resentence the defendant for the remainder of the unexpired term to
       any community-based alternative to incarceration authorized by chapter 36 of
       this title; provided, that the violation of the defendant’s suspension of sentence
       is a technical one and does not involve the commission of a new offense.

The determination of the proper consequence of the probation violation embodies a separate
exercise of discretion. Id. at 647; State v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App.
2007).

       The argument in Jones’ brief is limited to the following paragraph:

              In the instant case, the trial court erred in revoking Appellant’s
       probation and ordering that he serve his sentence. Appellant informed the trial

                                               -5-
       court that he was not aware of the fact that he would be placed on probation,
       and thought that he would only have to register as a “drug offender” after his
       release from jail. In addition, rather than ordering Appellant to serve both
       eleven months and twenty-nine days sentences in the county jail, the trial court
       could have ordered Appellant to serve one of the sentences, and then reinstate
       Appellant’s probation for the second sentence.

Jones does not appear to contest the terms of his probation or the resulting violations; rather,
he claims the revocation was improper due to his ignorance of the probation terms. As an
initial matter, we note that Jones failed to cite any legal authority to support his claim.
Ordinarily, such an omission would constitute a waiver of the issue. See Tenn. Ct. Crim.
App. R. 10(b) (“Issues which are not supported by argument, citation to authorities, or
appropriate references to the record will be treated as waived in this court.”); State v.
Thompson, 36 S.W.3d 102, 108 (Tenn. Crim. App. 2000). However, we have reviewed the
record and will address the merits of the claim.

        The record shows that Jones entered a plea agreement that resulted in his release on
probation. The record does not include an order setting forth the probation terms; however,
the trial court addressed some of Jones’ obligations during the guilty plea hearing. The trial
court informed Jones that he would be required to seek an alcohol and drug assessment
within thirty days, pay fines and court costs at a rate of $75 a month, submit to random
monthly drug screens, and obtain full-time employment or become a full-time student. The
trial court also instructed Jones to meet with his probation officer who would more fully
address the probation terms.

        At the revocation hearing, the probation officer testified that he met with Jones soon
after his placement on probation, and Jones was informed of his obligations. The probation
officer said Jones violated his probation by failing to obtain an alcohol and drug assessment
within thirty days of his plea agreement, not making a single payment towards fines and
costs, and failing to show proof of employment. The probation officer also said Jones had
not reported to him as required since his first scheduled appointment on December 27, 2006.
Jones acknowledged that the only measure he had taken while on probation was registering
as a drug offender. The record certainly supports the trial court’s finding that Jones “never
did anything as far as following the rules of probation.” The record shows that Jones was
informed of his duties on probation; nonetheless, his alleged lack of awareness would not
excuse the violations. See State v. Casper, 297 S.W.3d 676 (Tenn. 2009) (Tennessee
Supreme Court reiterating the established principle that ignorance or a mistake of law is no
defense to criminal prosecution). Therefore, the trial court did not abuse its discretion in
revoking Jones’ probation.




                                              -6-
       The trial court also did not abuse its discretion by reinstating Jones’ original sentences
and ordering confinement. Upon finding that Jones violated his probation, the trial court was
permitted “to cause execution of the defendant’s original judgment as it was originally
entered.” Hunter, 1 S.W.3d at 647 (citing T. C. A. § 40-35-310(a) (2008)). The trial court
acted within its authority by ordering Jones to serve the original sentences imposed.
Accordingly, Jones is not entitled to relief.

                                       CONCLUSION

        Based on the foregoing, the judgment of the trial court is affirmed.




                                                     ______________________________
                                                     CAMILLE R. McMULLEN, JUDGE




                                               -7-